UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 24, 2009 MeadWestvaco Corporation (Exact name of registrant as specified in its charter) DELAWARE 001-31215 31-1797999 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11013 West Broad Street, Glen Allen, Virginia 23060 (Address of principal executive offices) (804) 327-5200 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On August 24, 2009, MeadWestvaco Corporation (the Company) completed an underwritten public offering of $250,000,000 aggregate principal amount of the Companys 7.375% Notes due 2019 under the Companys Registration Statement on Form S-3 (File No. 333-161383). The Notes are an additional series of notes under an indenture, dated as of April 2, 2002, between the Company and The Bank of New York Mellon, as trustee. A copy of the form of 7.375% Notes due 2019 is filed as Exhibit 4.1 to this report and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 4.1 Form of 7.375% Notes due 2019. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEADWESTVACO CORPORATION By: /s/ John J. Carrara Date: August 25, 2009 John J. Carrara Assistant Secretary MEADWESTVACO CORPORATION Exhibit Index Exhibit No. Description 4.1 Form of 7.375% Notes due 2019.
